PER CURIAM.
Appellant, the defendant in the trial court, appeals (1) an interlocutory judgment determining appellee’s right to an accounting; and (2) a final judgment in favor of appellee for money damages, attorney’s fees and costs. No answer brief has been filed on behalf of appellee.
We hold that the trial court erred in denying appellant’s motion for leave to amend its answer and affirmative defenses at a point in time when this case was not scheduled for trial and appellee would not have been prejudiced by the amendment. Bill Williams Air Conditioning & Heating, Inc. v. Haymarket Cooperative Bank, 592 So.2d 302 (Fla. 1st DCA 1991), rev. dismissed, 598 So.2d 76 (Fla.1992); Wackenhut Protective Sys., Inc. v. Key Biscayne Commodore Club Condominium I, Inc., 350 So.2d 1150 (Fla. 3d DCA 1977). Appellant has raised other points on appeal related to the trial which we need not determine in view of our ruling on the first point.
Reversed and remanded for further proceedings consistent with this opinion.
LETTS and POLEN, JJ., and ALDERMAN, JAMES E., Senior Justice, concur.